ORDER

On September 18,1992 the Board of Attorneys Professional Responsibility (Board) filed a report recommending that the court grant the petition of Attorney Carl L. Peterson for the revocation by consent of his license to practice law, pursuant to SCR 21.10(1). In that petition, Attorney Peterson stated that he is unable to successfully defend against allegations that he converted to his own use estate assets held in trust. Attorney Peterson was admitted to practice law in Wisconsin in 1952 and, prior to discontinuing practice, practiced in Menomonie. He has not previously been the subject of an attorney disciplinary proceeding.
The misconduct allegations concerned Attorney Peterson's handling of the funds of an estate in which he acted as attorney from July, 1990 to February, 1992. The *354Board's investigation disclosed that Attorney Peterson converted approximately $342,000 of estate funds, which he used for personal purposes. By doing so, the Board alleged, Attorney Peterson engaged in conduct involving dishonesty, fraud and deceit, in violation of SCR 20:8.4(c).
It Is Ordered that the petition is granted and the license of Carl L. Peterson to practice law in Wisconsin is revoked by consent, effective the date of this order.
It Is Further Ordered that Carl L. Peterson comply with the provisions of SCR 22.26 concerning the duties of a person whose license to practice law in Wisconsin has been revoked.
Marilyn L. Graves Clerk of Supreme Court